Citation Nr: 1419466	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  07-29 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  His awards include the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim for additional development in April 2011 and June 2013.


FINDINGS OF FACT

1.  The Veteran was stationed in Thailand during the Vietnam Era, but there is no competent and credible evidence that his service there involved exposure to herbicides.

2.  The competent and credible evidence does not establish that diabetes mellitus manifested during service or for many years thereafter, nor is there any competent evidence suggesting the condition is related to service. 


CONCLUSION OF LAW

The requirements for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated December 2006.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Concerning the duty to assist, the VA obtained service personnel records, as well as post-service VA and private treatment records.

The Veteran was not afforded a VA examination regarding his claim of service connection for diabetes mellitus, and no medical opinion has otherwise been obtained.  However, the evidence does not suggest, and the Veteran does not contend, that diabetes mellitus manifested during service or within the year following discharge, or that it is related to service for reasons other than claimed herbicide exposure.  Moreover, there is no competent and credible evidence that the Veteran was, in fact, exposed to herbicides as alleged, nor is there any competent evidence suggesting his diabetes is otherwise etiologically related to service.  Thus, the Board finds that obtaining a VA examination or opinion on the issue decided herein is not required.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board also notes that the Veteran's service treatment records (STRs) are unavailable.  When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

Finally, the Board notes that the actions requested in the prior remands have been undertaken.  Service personnel records were associated with the claims file, the Veteran was sent correspondence asking him to provide additional information regarding his alleged exposure to herbicides, attempts were made to obtain his Social Security Administration disability records, and attempts were made to update the file with any relevant VA treatment records.  After receiving notification that the Social Security records had been destroyed, the Veteran was notified that VA was unable to obtain them, and was asked to provide them if they were in his possession.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


II.  Service Connection 

The Veteran seeks service connection for diabetes mellitus, which he contends manifested as a result of exposure to herbicides while he was stationed at Korat Royal Thai Air Force Base (RTAFB) in Thailand from 1969 to 1970.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, VA regulations provide that veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

A Compensation Service memorandum incorporated into the M21-1MR Manual indicates that herbicides, including Agent Orange, were also used at certain times and places at some military bases in Thailand during the Vietnam Era.  As a result, special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era is required.  See M21-1MR at IV.ii.2.C.10.q.  Specifically, if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  Id.  

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current disability.  The private treatment records associated with the claims file show an initial diagnosis of diabetes mellitus in 2002, and show the Veteran's treatment for the disease since that time.  With a current disability conceded, the issue before the Board becomes whether the Veteran's diabetes is a result of his military service, to include his alleged exposure to herbicides.

The Board next finds that the Veteran did not serve in the Republic of Vietnam during the Vietnam Era, and that he is not, therefore, entitled to the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service personnel records show that he served in Thailand during the Vietnam era, and the Veteran has claimed that Thailand is the location where his alleged herbicide exposure occurred.  There is no probative evidence that demonstrates service in Vietnam.

The Board's analysis focuses, therefore, on whether the Veteran was exposed to herbicides while stationed at Korat Royal Thai Air Force Base (RTAFB) in Thailand in 1969 and 1970.  The Board finds that he was not.  In April 2011, the Appeals Management Center (AMC) sent a letter to the Veteran asking him to provide information on how and when he was exposed to herbicides in Thailand, including his location, the dates of exposure, a description of how he was exposed, and his assigned unit, so that his alleged exposure could be verified through the United States Joint Services Records Research Center (JSRRC).  The Veteran did not respond.  In a January 2012 memorandum, the AMC found that the evidence of record was insufficient to conduct additional herbicide exposure development.  It explained that, although the Veteran was stationed at Korat RTAFB in Thailand during the Vietnam Era, there was no evidence of actual exposure to herbicides.  The AMC indicated that the Veteran's military occupational specialty was laundry specialist, and that there was no indication that he served on, or in the vicinity of, the perimeter of the base.  

The Board acknowledges that the Veteran received the Vietnam Service Medal and the Republic of Vietnam Campaign Medal, as he noted in October 2006 correspondence submitted to VA.  However, receipt of the Vietnam Service Medal and the Republic of Vietnam Campaign Medal is not sufficient evidence of exposure to herbicides under the applicable laws and regulations.  The Board also acknowledges that the Veteran believes he was exposed to herbicides during his service in Thailand, and that a layperson is competent to report on matters of which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, however, there is no indication in the record that the Veteran possesses the necessary expertise to identify chemical compounds such that his observation is sufficient to establish the presence of Agent Orange or any other herbicide and his exposure thereto.  Accordingly, his statement of exposure, standing alone, is insufficient to establish his actual exposure to herbicides during service in Thailand.  Moreover, his failure to provide the requested information concerning his claimed exposure, prevents further development from being accomplished.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

If, as here, a Veteran is not found to be entitled to a regulatory presumption of service connection, his claim must still be reviewed to determine whether service connection may be established on a direct basis by showing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

As previously stated, the clinical evidence of record indicates that the initial diagnosis of diabetes mellitus was in 2002, over 30 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Moreover, in his initial Application for Compensation, the Veteran indicated that his diabetes began in 2001.  In short, the Veteran does not contend, and the evidence of record does not show, that he suffered from diabetes during service or within one year following discharge from service.  Further, the Veteran does not allege that his diabetes is etiologically related to service for reasons other than his claimed herbicide exposure, nor is there any medical evidence suggesting such. 

In summary, there is no competent and credible evidence of diabetes in service or within one year following discharge from service, no competent and credible evidence of exposure to herbicides during service, and no competent opinion suggesting the Veteran's diabetes is otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and the claim for service connection for diabetes mellitus is denied.  

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim of entitlement to service connection for diabetes mellitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


